199 F.2d 759
52-2 USTC  P 9560
Winthrop TAYLOR, Plaintiff-Appellant,v.Joseph MARCELLE, Collector of Internal Revenue, FirstDistrict of New York, Defendant-Appellee.
No. 7, Docket 22354.
United States Court of Appeals Second Circuit.
Argued Nov. 12, 1952.Decided Dec. 1, 1952.

Oeland & Kuhn, New York City, Walter R. Kuhn, New York City, of counsel, for plaintiff-appellant.
Ellis N. Slack, Acting Asst. Atty. Gen., Frederic G. Rita, Sp. Asst. to Atty. Gen., Frank J. Parker, U.S. Atty., Nathan Borock, Asst. U.S. Atty., Brooklyn, N.Y., for Joseph Marcelle, Collector of Internal Revenue, First District of New York, defendant-appellee.
Before AUGUSTUS N. HAND, CHASE and CLARK, Circuit Judges.
PER CURIAM.


1
The judgment is affirmed on the opinion of the court below, 97 F.Supp. 35.